DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-15-22.
Applicant’s election without traverse of claims 1-14 in the reply filed on 6-15-22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over SHIBANO M JP-2004330035 (JP’035) in view of Johnson, III et al. US 2003/0005942 (US’942).

Regarding claim 1, JP’035 teaches a technique for ultrasonically cleaning a work such as a metal, ceramics, or hard resin (para. 1). JP’035 further teaches a cleaning tank 2 for holding a cleaning liquid, vacuum pump 26 (vacuum generator) for connected to the top of cleaning tank through an evacuation line and lid 7 for evacuating the cleaning tank and a storage tank 3 for storing a cleaning liquid (reservoir) (para. 11-19). In order to achieve the above object, the present invention provides a method of ultrasonically cleaning a work made of metal, ceramics, or hard resin, or a composite thereof, wherein the work is put into a cleaning bath, the inside of the washing tank is evacuated to a vacuum pressure of 0.09 MPa (gauge pressure) or less, and a deaerated washing solution is introduced into the washing tank. In addition, it is convenient to introduce the cleaning liquid after negative pressure in the cleaning tank, since the filling can be performed by simply opening the valve or the like without a special feed pump or the like (receiving, by the device, from a reservoir, and in response to applying the vacuum, liquid with the liquid tank) (para. 6-7). Therefore, JP’035 teaches a method, comprising: applying, by a device for cleaning, a vacuum to a liquid tank, wherein the device includes: a vacuum generator to apply the vacuum, and the liquid tank; and receiving, by the device, from a liquid reservoir, and in response to applying the vacuum, liquid with the liquid tank.

JP’035 does not teach the device is for cleaning an end face of an optical fib and the liquid is a solvent.

US’942 teaches a method and apparatus for automatically cleaning a portion of an optical fiber including the end face (abstract, para. 2-6). The device includes a cleaning tank for holding a cleaning liquid that can include EnSolv® (solvent), and performing an ultrasonic cleaning process on the optical fiber (para. 31-39), wherein optical fiber may be made of glass or plastic. The method of JP’035 includes ultrasonically cleaning a wide variety of materials including metal, ceramic and hard resin, wherein hard resin reads on plastic. JP’035 further teaches it is convenient to introduce the cleaning liquid after negative pressure in the cleaning tank, since the filling can be performed by simply opening the valve or the like without a special feed pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of JP’035 to include the device is for cleaning an end face of an optical fib and the liquid is a solvent because US’942 teaches ultrasonic cleaning tanks can be used to clean optical fibers in an automated process to improve throughput and processing time of the cleaning process and JP’035 teaches that the cleaning tank configuration eliminates the need for a special feed pump and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 2, the modified method of JP’035 teaches the method of claim 1 for cleaning. The modified method of JP’035 further teaches the negative pressure draws the cleaning liquid from the revisor, as discussed above, therefore, the modified method of JP’035 further teaches wherein applying the vacuum to the solvent tank generates a suction to pull solvent from the solvent reservoir.

Regarding claim 3, the modified method of JP’035 teaches the method of claim 1 for cleaning. The modified method of JP’035 further teaches that the cleaning liquid in the storage tank (solvent reservoir) goes through multiple trap cylinders of the deaeration circuit 4 (filtering air) and is continuously circulated to deaerate (para. 14-18). Therefore, the filtering of air is performed as part of the processing during applying the vacuum, which reads on wherein the air enters the solvent reservoir in response to applying the vacuum to the solvent tank, therefore, JP’035 further teaches filtering air entering the solvent reservoir, wherein the air enters the solvent reservoir in response to applying the vacuum to the solvent tank.

Regarding claim 4, the modified method of JP’035 teaches the method of claim 1 for cleaning. JP’035 further teaches  When the cleaning liquid is introduced into the cleaning tank 2 and the liquid level is detected by the upper sensor 34 of the level detecting unit 14, the air valve AV of the branch line 6a is closed to stop the flow of the cleaning liquid, and the liquid level reaches a desired level (para. 20). The degassed washing solution is introduced into the washing tank 2 from a storage tank 3 and an atmosphere open valve 30 is opened to return the pressure in the washing tank 2 to an atmospheric pressure state to perform ultrasonic washing (abstract). Therefore, the modified method of JP’035 further teaches wherein the device comprises a sensor, and wherein the method includes: determining, based on a signal from the sensor, a solvent level in the solvent tank, and performing, based on the solvent level, one or more actions, wherein the one or more actions include: stopping applying the vacuum.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP’035 in view if US’942 as applied to claim 4 above, and further in view of Gibbel US 2009/0223539 (US’539).

Regarding claim 5, the modified method of JP’035 teaches the method of claim 4 for cleaning.

The modified method of JP’035 does not teach wherein the sensor includes at least one of a capacitive sensor or a float sensor.

US’539 teaches solar wafer clean systems. The solar wafer cleaning process including filling a processing tank with a first fluid until a fluid level is sufficiently high to submerge a discharge manifold positioned within the processing tank, (abstract, para. 29). US’539 further teaches the processing tank can include a level sensor. An exemplary level sensor, such as a float, capacitive, ultra-sonic, pressure-sensing or other type of sensor is configured to detect the fluid level in the processing tank. The level sensor can be configured to transmit a signal indicative of the fluid level in the tank to a computer or to a controller (para. 154).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of JP’035 to include wherein the sensor includes at least one of a capacitive sensor or a float sensor because US’539 teaches that float and capacitive level sensors are conventional and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, III et al. US 2003/0005942 (US’942).

Regarding claims 8 and 9, US’942 teaches a method and apparatus for automatically cleaning a portion of an optical fiber including the end face (abstract, para. 2-6). The device includes a cleaning tank for holding a cleaning liquid that can include EnSolv® (solvent), and performing an ultrasonic cleaning process on the optical fiber (para. 31-39). The apparatus includes a pump 50 for delivering solvent from reservoir 60 to processing tank 34 through fluid lines 44 and 42 (para. 39-44, see fig. 1). The pump pushes solvent from tank 34 to reservoir 60, and pushes solvent from the reservoir to the tank at the same time, wherein the pushing would require applying pressure to the reservoir and the fluid line connection of line 44 to the reservoir would include a port. Therefore, the pump would require applying, a pressure to a solvent reservoir, a pressure port to apply the pressure; and receiving, from the solvent reservoir, and in response to applying the pressure, solvent with the solvent tank. Therefore, US’942 teaches a method, comprising: applying, by a device for cleaning an end face of an optical fiber, a pressure to a solvent reservoir, wherein the device includes: a pressure port to apply the pressure, and a solvent tank; and receiving, by the device, from the solvent reservoir, and in response to applying the pressure, solvent with the solvent tank, with regard to claim 8 and wherein applying the pressure to the solvent reservoir generates a positive pressure to push solvent from the solvent reservoir to the solvent tank, with regard to claim 9.

Regarding claim 10, US’942 teaches the method of claim 8 for cleaning. US’942 further teaches the controller provides the control signal. The cleaning device further comprises a first fluid level sensor electrically coupled to the controller, that senses a level of the cleaning fluid in the fluid tank assembly (para. 11). According to another aspect of the illustrated embodiment of the tank assembly, the tank assembly may be provided with a top assembly 308. In addition, referring to the schematic of FIG. 1, the tank assembly may be provided with a sensor 36 for sensing a fluid level in the tank 34. In the illustrated embodiment of FIG. 6, the top assembly 308 is provided with a first sensor 314 and a second sensor 316. According to one aspect of the tank assembly 30, each of the sensors 314, 316 may be capacitive sensors that sense a capacitance associated with a fluid level of the cleaning fluid inside the tank 34. It is also to be appreciated that alternative sensors may also be used, such as, optical sensors, and the like. With this arrangement, one sensor 316 may be calibrated and used to detect the presence of the cleaning fluid up to a desired fill level in the tank. In the illustrated embodiment, the first and second sensors may also be coupled to controller 80. The sensors can monitor the different levels of the cleaning fluids as sensed by the first and second sensors, and provide this information to the controller. It is to be appreciated that various modifications to the top assembly may be readily apparent to those of skill in the art and that such modifications are intended to be within the scope of this disclosure. For example, the second sensor may be used to detect that the tank is empty. In addition, each sensor can be provided with respective sensor electronics. Further, the sensor electronic may include a processor that determines the fluid levels as indicated by the sensor signals, and may provide this information to the controller 80 which controls the processing (para. 67-69). The controller controls the pump 80 to activate and deactivate (para. 37-39). Therefore, US’942 teaches that the controller controls the filing of the tank by operating the pump which reads on wherein the device comprises a sensor, and wherein the method includes: determining, based on a signal from the sensor, a solvent level in the solvent tank, and performing, based on the solvent level, one or more actions, wherein the one or more actions include: stopping applying the pressure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over US’942 as applied to claim 8 above, and further in view of Donnelly et al. US 6,159,345 (US’345).

Regarding claim 11, US’942 teaches the method of claim 8 for cleaning. US’942 further teaches the controller provides the control signal. The cleaning device further comprises a first fluid level sensor electrically coupled to the controller, that senses a level of the cleaning fluid in the fluid tank assembly (para. 11). According to another aspect of the illustrated embodiment of the tank assembly, the tank assembly may be provided with a top assembly 308. In addition, referring to the schematic of FIG. 1, the tank assembly may be provided with a sensor 36 for sensing a fluid level in the tank 34. In the illustrated embodiment of FIG. 6, the top assembly 308 is provided with a first sensor 314 and a second sensor 316. According to one aspect of the tank assembly 30, each of the sensors 314, 316 may be capacitive sensors that sense a capacitance associated with a fluid level of the cleaning fluid inside the tank 34. It is also to be appreciated that alternative sensors may also be used, such as, optical sensors, and the like. With this arrangement, one sensor 316 may be calibrated and used to detect the presence of the cleaning fluid up to a desired fill level in the tank. In the illustrated embodiment, the first and second sensors may also be coupled to controller 80. The sensors can monitor the different levels of the cleaning fluids as sensed by the first and second sensors, and provide this information to the controller. It is to be appreciated that various modifications to the top assembly may be readily apparent to those of skill in the art and that such modifications are intended to be within the scope of this disclosure. For example, the second sensor may be used to detect that the tank is empty. In addition, each sensor can be provided with respective sensor electronics. Further, the sensor electronic may include a processor that determines the fluid levels as indicated by the sensor signals, and may provide this information to the controller 80 which controls the processing (para. 67-69). The controller controls the pump 80 to activate and deactivate (para. 37-39). Therefore, US’942 teaches that the controller controls the filing of the tank by operating the pump which reads on wherein the device comprises a sensor, and wherein the method includes: determining, based on a signal from the sensor, a solvent level in the solvent tank, and performing, based on the solvent level, one or more actions, wherein the one or more actions include: stopping applying the pressure.

US’942 does not teach the determining and performing are, based on a rate of change signal of a solvent level in the solvent tank.

US’345 teaches a method and apparatus for recycling/recovering used (spent) solvent (col. 1). US’345 further teaches Distillation tank 14 preferably comprises a cylindrical stainless steel vessel capable of holding approximately 110 gallons of solvent. However, distillation tank 14 may be constructed of any solvent resistant material and be of other sizes. Tank 14 is preferably provided with three switches, a top float switch 24, an additional safety top switch 24A, and lower float switch 26. Top float switch 24 can be connected to a controller for controlling the level of contaminated solvent in the distillation tank and lower switch 26 can also be connected to controller to ensure there is at least a minimum level of solvent in the distillation tank. Thus, the distillation process can operate continuously, with the feed of used solvent to the distillation tank controlled so that the amount of solvent in the tank is within upper and lower limits as determined by the level sensors. It is to be understood that various expedients could be utilized other than level sensors, e.g., flow meters or controls based upon flow amounts (a rate of change of a solvent level), or strain gauges which sense the amount of solvent in the tank, etc (col. 3-4). Therefore, US’345 teaches that levels of solvent in a processing tank can be monitored in a variety of ways other than level sensors, including flow meters or controls based upon flow amounts.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of US’942 to include the determining and performing are, based on a rate of change signal of a solvent level in the solvent tank because US’345 teaches that levels of solvent in a processing tank can be monitored in a variety of ways other than level sensors, including flow meters or controls based upon flow amounts and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over US’942 in view of US’345 as applied to claim 11 above, and further in view of Spencer US 4,003,255 (US’255).

Regarding claim 12, the modified method of US’942 teaches the method of claim 11 for cleaning.

The modified method of US’942 does not teach wherein the sensor includes at least one of a capacitive sensor or a float sensor.

US’255 teaches an improved method and apparatus for measuring fluid flow and controlling fluid flow systems (abstract). US’255 further teaches the present invention teaches means for readily indicating flow rates of gases or liquids with a high degree of accuracy over a very wide range of flow rates by a relatively simple and inexpensive system. It can be automated to the point of adjusting flow conditions responsive to the measurement it obtains of fluid flow, and/or setting off suitable warning devices or the like when flow is above or below desired levels. In accordance with the present invention, a float which normally may be in the form of a ball or the like and which is responsive to magnetic force rests against a stop element positioned in the conduit or flow tube by virtue of the movement of the fluid pressing the float against the stop. Upstream of the location of the stop element are positioned one or more magnetic means. Means are provided for controllably, i.e. slowly and gradually, increasing magnetic force of said magnetic means so as to attract said float away from the stop element due to the magnetic force and move it against the direction of fluid flow. Said means gradually increase the magnetic force continuously or stepwise until such time as its action on the magnetically responsive float overcomes the force of fluid flow and any gravitational forces. The requisite increase of magnetic force to said magnetic means to overcome the force of fluid flow is determined at the instant the float leaves the stop, and is related to the flow rate in the conduit thereby indicating the value of the flow rate (col. 1-2). Therefore, US’255 teaches that float sensors are knowns flow rate sensors for measuring with a high degree of accuracy over a very wide range of flow rates by a relatively simple and inexpensive system.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of US’942 to include wherein the sensor includes at least one of a float sensor because US’255 teaches that that float sensors are knowns flow rate sensors for measuring with a high degree of accuracy over a very wide range of flow rates by a relatively simple and inexpensive system.


Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Qi US 2015/0013646 (US’646) teaches a multifunctional fluid level and quality sensing device including a fluid level sensor and a capacitive sensor for detecting fluid level (abstract). US’646 further teaches in a preferred embodiment of the present invention, a fluid level and quality sensing device includes a controller, and a fluid level sensor and a capacitive sensor positioned in parallel in a fluid. Sensing values are obtained from the fluid level sensor by the controller and impedance of the capacitive sensor is measured. The fluid level sensing values are then used to calculate an expected impedance range of the capacitive sensor, and the measured impedance value is compared to the expected impedance range for examining fluid quality and sensor rationalities. In the fluid level and quality sensing device, the fluid level sensor can be either a mechanical sensor, such as a reed switch sensor, or a non-contact sensor, e.g. an ultrasonic sensor. And a temperature sensor can be positioned in the fluid for providing fluid temperature in compensating the calculation of the expected impedance range (para. 12). US’644 does not teach or render obvious the determining and performing steps as recited claims 6-7 as in the context of claims 6 and 1 or 7 and 1. 

WORKMAN CERI WILLIAM GB 2286048 (GB’048) teaches a flow meter comprises a measuring vessel 2 having an inlet 10 and an outlet 16. The level of fluid in the vessel 2 is measured by a capacitive level sensor comprising a central electrode 18 and the outer wall 12 of the vessel 2. The outlet 16 of the vessel 2 is provided with a controlled discharge valve 24, the discharge characteristics of which are known. During a filling operation of the vessel 2, when the discharge valve (24) is closed, the flow rate into the vessel is determined from the rate of change of the output of the capacitive level sensor. During a discharge operation, when the discharge valve 24 is opened, the flow rate into the vessel 2 is determined from the discharge characteristics of the valve 24 and a knowledge of the pressure in the inlet passage which, may be obtained from a measurement of temperature in the inlet passage. The height to which the vessel 2 is filled before opening valve 24 may be varied. The meter may be used for condensate discharged from a steam system (abstract). GB’048 does not teach or render obvious the determining and performing steps as recited claims 6-7 as in the context of claims 6 and 1 or 7 and 1.

	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713